Exhibit 10.2

FORM OF

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (this “Agreement”) is effective as of January 26,
2015, by and between Medtronic Global Holdings S.C.A., a Luxembourg corporate
partnership limited by shares (société en commandite par actions) (as further
defined below, the “Company”), and [—] (“Indemnitee”).

 

  A. Medtronic plc (as further defined below, “Holdco”), a public limited
company incorporated under the laws of Ireland, is the Company’s ultimate parent
company.

 

  B. Due to restrictions imposed by Irish law, Holdco is not able to provide for
exculpation of Indemnitee or to confer indemnification and expense advancement
rights on the Indemnitee as broad as the indemnification and expense advancement
rights provided prior to the effectiveness of the transaction by which
Medtronic, Inc. acquired Covidien plc through Holdco, a new Irish holding
company for the Medtronic group.

 

  C. The Company recognizes the difficulty faced by Holdco in obtaining
liability insurance for its directors, officers, company secretary and
fiduciaries, and the significant cost of such insurance and the general
limitations in the coverage of such insurance.

 

  D. The Company further recognizes the substantial increase in litigation in
general, subjecting directors, officers, company secretary and fiduciaries to
expensive litigation risks at the same time as the availability and coverage of
liability insurance has been severely limited.

 

  E. The Company recognizes that the current protection available to the
directors and company secretary of Holdco may not be adequate under the present
circumstances, and the directors, officers, company secretary and fiduciaries of
Holdco, including Indemnitee, may not be willing to serve or continue to serve
or be associated with Holdco in such capacities unless they are provided with
adequate protection through insurance, indemnification and exculpation against
risks of claims and actions against them arising out of their service to and
activities on behalf of Holdco and the other members of the Medtronic group or
any other enterprise that Indemnitee is serving at the request of Holdco.

 

  F. The Company recognizes the substantial benefit conferred upon the members
of the Medtronic group, including the Company, by Holdco attracting and
retaining as directors and its company secretary the most highly qualified
persons available and accordingly (a) desires to ensure that Holdco attracts and
retains the involvement of highly qualified persons, such as Indemnitee, to
serve and be associated with Holdco for the benefit of Holdco and the other
members of the Medtronic group, including the Company, and (b) wishes to provide
for the indemnification of and advancement of expenses to Indemnitee as set
forth herein to the fullest extent permitted by the laws of the state of
Delaware as is customary for directors and officers of publicly traded companies
in the United States.

 

  G.

In light of the limited ability under Irish law for Holdco to exculpate or
commit in advance to indemnify or advance expenses to Indemnitee, it is
reasonable, prudent and desirable for the Company, acting in its own best
interests as a member of the Medtronic group, contractually to obligate itself
to indemnify, and, if so requested by Indemnitee, to



--------------------------------------------------------------------------------

  advance expenses, as provided herein to an extent substantially similar to
that previously provided to such Indemnitee, and contractually to provide
additional procedural protections to help ensure that such indemnification and
expense advancement rights will in fact be available to Indemnitee so long as
Indemnitee acts in good faith in the performance of Indemnitee’s duty to the
Medtronic group and Indemnitee desires to continue to so serve the Medtronic
group, provided, and on the express condition, that Indemnitee is furnished with
the indemnity set forth herein.

 

  H. In view of the considerations set forth above, the Company desires that
Indemnitee shall be indemnified, exonerated, held harmless by the Company as set
forth herein.

In consideration of the mutual promises and covenants contained herein, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1. Certain Definitions.

 

1.1. “Awards” shall mean any and all judgments, fines, penalties and amounts
paid in settlement (if such settlement is approved in advance by the Company,
which approval shall not be unreasonably withheld), actually and reasonably
incurred, of any Claim and any Irish tax, U.S. federal, state or local tax, or
other foreign tax imposed on Indemnitee as a result of the actual or deemed
receipt of any payments under this Agreement. The term “judgments, fines
penalties and amounts paid in settlement” shall be broadly construed and shall
include, without limitation, all direct and indirect payments of any type or
nature whatsoever, including, without limitation, all penalties and amounts
required to be forfeited or reimbursed to the Company, as well as any penalties
or excise taxes assessed on a person with respect to an employee benefit plan.

 

1.2.

“Change in Control” shall be deemed to have occurred with respect to Holdco, the
Company or Medtronic Global Holdings GP S.à r.l., the Company’s general partner
(the “General Partner”), as applicable, if, on or after the date of this
Agreement, (i) any “person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act), other than a trustee or other fiduciary holding securities
under an employee benefit plan of Holdco, the Company or the General Partner, as
applicable, acting in such capacity or an entity owned directly or indirectly by
the shareholder(s) of Holdco, the Company or the General Partner, as applicable,
in substantially the same proportions as their ownership of shares of Holdco,
the Company or the General Partner, as applicable, becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of Holdco, the Company or the General Partner, as
applicable, representing more than fifty percent (50%) of the total voting power
represented by Holdco’s, the Company’s or the General Partner’s then outstanding
Voting Securities, as applicable, (ii) during any period of two (2) consecutive
years, individuals who at the beginning of such period constitute Holdco’s Board
of Directors or the General Partner’s Board of Managers, as applicable, and any
new director or manager whose election by Holdco’s Board of Directors or the
General Partner’s Board of Managers, as applicable, or nomination for election
by Holdco’s or the General Partner’s shareholder(s), as applicable, was approved
by a vote of at least two-thirds (2/3) of the directors or managers, as
applicable, then still in office who either were directors or managers, as
applicable, at the beginning of the period or whose election or nomination for
election was previously so approved (such directors of Holdco or managers of the
General Partner, as applicable, the “Continuing Directors”), cease for any
reason to constitute a majority thereof, (iii) the shareholder(s) of Holdco, the
Company or the General Partner, as applicable, approve a merger of Holdco, the
Company or the General Partner, as applicable, with any other entity other than
a merger which would result in the Voting Securities of Holdco, the Company or
the General Partner, as applicable, outstanding immediately prior thereto
continuing to represent (either by



--------------------------------------------------------------------------------

  remaining outstanding or by being converted into Voting Securities of the
surviving entity) at least eighty percent (80%) of the total voting power
represented by the Voting Securities of Holdco, the Company or the General
Partner, as applicable, or such surviving entity outstanding immediately after
such merger, (iv) the shareholder(s) of Holdco, the Company or the General
Partner, as applicable, approve a scheme of arrangement in respect of Holdco or
similar business combination in respect of the Company or the General Partner,
(v) the shareholder(s) of Holdco, the Company or the General Partner, as
applicable, approve a plan of complete liquidation of Holdco, the Company or the
General Partner, as applicable, or where such approval is not required, a court
of competent jurisdiction approves such liquidation, (vi) an agreement is
entered into for the sale or disposition by Holdco, the Company or the General
Partner, as applicable, of (in one transaction or a series of related
transactions) all or substantially all of Holdco’s assets, the Company’s assets
or the General Partner’s assets, as applicable or (vii) with respect to the
Company only, if the General Partner ceases to be the sole general partner of
the Company.

 

1.3. “Claim” shall mean with respect to a Covered Event: any threatened,
asserted, pending or completed action, suit, proceeding or alternative dispute
resolution mechanism, or any hearing, inquiry or investigation (formal or
informal) that Indemnitee in good faith believes might lead to the institution
of any such action, suit, proceeding or alternative dispute resolution
mechanism, whether civil, criminal, administrative, investigative or other,
including any appeal therefrom.

 

1.4. “Companies Act” shall mean the Companies Act, 1963 of Ireland, as amended,
or any successor or consolidating statute.

 

1.5. References to the “Company” shall include, in addition to Medtronic Global
Holdings S.C.A. and each of its subsidiaries, any constituent entity (including
any constituent of a constituent) absorbed in a consolidation or merger to which
Medtronic plc (or any of its subsidiaries) is a party, which, if its separate
existence had continued, would have had power and authority to indemnify its
directors, officers, company secretary or fiduciaries so that if Indemnitee is
or was a director, officer, company secretary or fiduciary of such constituent
entity, or is or was serving at the request of such constituent entity as a
director, officer, company secretary, employee, agent or fiduciary of another
company, corporation, partnership, joint venture, employee benefit plan, trust
or other enterprise, Indemnitee shall stand in the same position under the
provisions of this Agreement with respect to the resulting or surviving entity
as Indemnitee would have with respect to such constituent entity if its separate
existence had continued.

 

1.6. “Covered Event” shall mean any event or occurrence by reason of the fact
that Indemnitee is or was a director, officer, company secretary or fiduciary of
Holdco, or any subsidiary of Holdco, direct or indirect, whether before or after
the date of this Agreement, or is or was serving at the request of Holdco as a
director, officer, company secretary, employee, agent or fiduciary of another
company, corporation, partnership, joint venture, employee benefit plan, trust
or other enterprise, including as a deemed fiduciary thereof, or by reason of
any action or inaction on the part of Indemnitee while serving in such capacity,
whether before or after the date of this Agreement.

 

1.7. “Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as
amended, or any successor statute, and any rules and regulations promulgated
thereunder.

 

1.8. “Expense Advance” shall mean a payment to or on behalf of Indemnitee for
Expenses pursuant to Clause 3 hereof, in advance of the settlement of or final
judgment in any action, suit, proceeding or alternative dispute resolution
mechanism, hearing, inquiry or investigation, which constitutes a Claim.



--------------------------------------------------------------------------------

1.9. “Expenses” shall mean any and all direct and indirect costs, losses,
claims, damages, fees, expenses and liabilities, joint or several (including
attorneys’ fees and all other costs, expenses and obligations reasonably
incurred in connection with investigating, defending, being a witness in or
participating in (including on appeal), or preparing to defend, to be a witness
in or to participate in, any action, suit, proceeding, alternative dispute
resolution mechanism, hearing, inquiry or investigation actually and reasonably
incurred in respect of any Claim), other than any Award.

 

1.10. References to “good faith” shall mean that Indemnitee shall be presumed to
have acted in good faith if Indemnitee’s action is based on the records or books
of account of Holdco, including financial statements, or on information supplied
to Indemnitee by the officers of Holdco in the course of their duties, or on the
advice of legal counsel for Holdco or Holdco’s Board of Directors or counsel
selected by any committee of such Board, or on information or records given or
reports made to Holdco by an independent certified public accountant or by an
appraiser, investment banker, compensation consultant, or other expert or
advisor selected with reasonable care by Holdco or its Board of Directors or any
committee thereof. This Clause 1.10 shall not be deemed to be exclusive or to
limit in any way the other circumstances in which the Indemnitee may be deemed
to have met the applicable standard of conduct. Whether or not the foregoing
provisions of this Clause 1.10 are satisfied, it shall in any event be presumed,
absent clear and convincing evidence to the contrary, that Indemnitee has at all
times acted in good faith in accordance with this definition and in a manner he
or she reasonably believed to be in or not opposed to the best interests of
Holdco.

 

1.11. References to “Holdco” shall include, in addition to Medtronic plc and
each of its subsidiaries, any constituent entity (including any constituent of a
constituent) absorbed in a consolidation or merger to which Medtronic plc (or
any of its subsidiaries) is a party, which, if its separate existence had
continued, would have had power and authority to indemnify its directors,
officers, company secretary or fiduciaries so that if Indemnitee is or was a
director, officer, company secretary or fiduciary of such constituent entity, or
is or was serving at the request of such constituent entity as a director,
officer, company secretary, employee, agent or fiduciary of another company,
corporation, partnership, joint venture, employee benefit plan, trust or other
enterprise, Indemnitee shall stand in the same position under the provisions of
this Agreement with respect to the resulting or surviving entity as Indemnitee
would have with respect to such constituent entity if its separate existence had
continued. Notwithstanding the foregoing definition of “Holdco,” references to
“Holdco’s Board of Directors” shall mean the Board of Directors of Medtronic
plc.

 

1.12. “Indemnify” and “Indemnified” shall mean to indemnify, exonerate and hold
harmless under this Agreement, and shall include the right to receive Expense
Advances; other capitalized forms of this defined term shall mean the
appropriate form of this definition.

 

1.13. “Independent Legal Counsel” shall mean an attorney or firm of attorneys,
selected in accordance with the provisions of Clause 2.4 hereof, who shall not
have otherwise performed services for (i) Holdco or Indemnitee in any matter
material to either such party or (ii) any other party to the Claim giving rise
to a claim to be Indemnified, within the last three (3) years (in each case,
other than with respect to matters concerning the rights of Indemnitee under
this Agreement, or of other indemnitees who are parties to indemnification
agreements with Holdco or the Company that are similar to this Agreement).
Notwithstanding the foregoing, the term “Independent Legal Counsel” shall not
include any person who, under the applicable standards of professional conduct
then prevailing, would have a conflict of interest in representing either Holdco
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.



--------------------------------------------------------------------------------

1.14. References to “other enterprises” shall include employee benefit plans;
references to “fines” shall include any excise tax assessed on Indemnitee with
respect to an employee benefit plan; and references to “serving at the request
of Holdco” shall include any service as a director, officer, company secretary
or fiduciary of the Company which imposes duties on, or involves services by,
such director, officer, company secretary or fiduciary with respect to an
employee benefit plan, its participants or its beneficiaries, including as a
deemed fiduciary thereto; and if Indemnitee acted in good faith and in a manner
Indemnitee reasonably believed to be in the interest of the participants and
beneficiaries of an employee benefit plan, Indemnitee shall be deemed to have
acted in a manner “not opposed to the best interests of Holdco” as referred to
in this Agreement.

 

1.15. “Otherwise” shall refer to Holdco’s memorandum and articles of association
(and any similar governing document), the Company’s articles of association (and
any similar governing document), any agreement other than this Agreement
(including any insurance policy purchased or maintained by Holdco or the
Company), any vote of Holdco’s shareholders or resolution of Holdco’s Board of
Directors, any vote of the Company’s shareholder or resolution of the General
Partner’s Board of Managers, acting on behalf of the General Partner in its
capacity as the Company’s general partner, the Companies Act, other applicable
law, or otherwise, in each case as may be now or hereafter in effect.

 

1.16. “Reviewing Party” shall mean, subject to the provisions of Clause 2.4
hereof, any person or body duly appointed by the General Partner’s Board of
Managers to review the Company’s obligations under this Agreement, which may
include a member or members of the General Partner’s Board of Managers, Holdco’s
Board of Directors, Independent Legal Counsel or any other person or body not a
party to the particular Claim for which Indemnitee is seeking to be Indemnified.
In the absence of the appointment of another Reviewing Party, but subject to the
provisions of Clause 2.4 hereof, the General Partner’s Board of Managers shall
be deemed to be the “Reviewing Party” within the meaning of this Agreement.

 

1.17. “Sarbanes-Oxley Act” shall mean the U.S. Sarbanes-Oxley Act of 2002, as
amended, or any successor statute, and any rules and regulations promulgated
thereunder.

 

1.18. “Securities Act” shall mean the U.S. Securities Act of 1933, as amended,
or any successor statute, and any rules and regulations promulgated thereunder.

 

1.19. “Voting Securities” shall mean any securities of Holdco that entitle its
holder to vote generally in the election of members of Holdco’s Board of
Directors, any securities of the Company that entitle its holder to vote on the
removal or replacement of the General Partner or any securities of the General
Partner that entitle its holder to vote generally in the election of members of
the General Partner’s Board of Managers, as the case may be.

 

2. Indemnification.

 

2.1. Indemnification of Expenses and Awards.

 

  2.1.1.

Subject to the provisions of Clause 2.1.2 and Clause 2.2 below, the Company
shall Indemnify Indemnitee for Expenses and Awards to the fullest extent
permitted by the laws of the State of Delaware if Indemnitee was, is or becomes
a party to or witness or other participant in, or is threatened to be made a
party to or witness or other participant in, any Claim (by reason of or arising
in part out of a Covered Event), including all interest, assessments and other
charges incurred in connection with or in



--------------------------------------------------------------------------------

  respect of such Expenses or Awards. The indemnification provided by this
Clause 2.1 shall only be provided if Indemnitee acted in good faith and in a
manner Indemnitee reasonably believed to be in or not opposed to the best
interests of Holdco, and, with respect to any criminal Claim, had no reasonable
cause to believe Indemnitee’s conduct was unlawful. For the avoidance of doubt,
the foregoing indemnification obligation includes, without limitation, claims
for monetary damages against Indemnitee in respect of an alleged breach of
fiduciary duties, to the fullest extent the elimination of personal liability
for Indemnitee would be permitted under Section 102(b)(7) of the General
Corporation Law of Delaware (the “DGCL”) if Indemnitee were a director of a
corporation incorporated under the DGCL.

 

  2.1.2. Notwithstanding the foregoing provisions of this Clause 2.1, in the
case of any Claim brought by or in the right of Holdco to procure a judgment in
its favor by reason of the fact that Indemnitee is or was a director, officer,
company secretary or fiduciary of Holdco, or while serving as a director,
officer, company secretary or fiduciary of Holdco, is or was serving or has
agreed to serve at the request of Holdco as a director, officer, company
secretary, employee, agent or fiduciary of another corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise, no
indemnification shall be made in respect of any Claim as to which Indemnitee
shall have been adjudged to be liable to Holdco or such other enterprise unless,
and only to the extent that, the Delaware Court of Chancery, federal court
sitting in Delaware or such other court in which such Claim was brought shall
determine upon application that Indemnitee acted in good faith and in a manner
Indemnitee reasonably believed to be in or not opposed to the best interests of
Holdco, and, with respect to any criminal Claim, had no reasonable cause to
believe Indemnitee’s conduct was unlawful.

 

2.2. Review of Indemnification Obligations.

 

  2.2.1. Notwithstanding the provisions of Clause 2.1.1, to the extent any
Reviewing Party shall have determined (in a written opinion, in any case in
which Independent Legal Counsel is the Reviewing Party) that Indemnitee is not
entitled to be Indemnified, (A) the Company shall have no further obligation
under Clause 2.1 above to Indemnify Indemnitee, and (B) the Company shall be
entitled to be reimbursed by Indemnitee (who hereby agrees to reimburse the
Company) for all Expenses and Awards paid prior to such determination (which
reimbursement shall be made within thirty (30) days after such determination);
provided, however, that if Indemnitee has commenced or thereafter commences
legal proceedings in a court having jurisdiction under this Agreement to secure
a determination that Indemnitee is entitled to be Indemnified, any determination
made by any Reviewing Party that Indemnitee is not entitled to be Indemnified
shall not be binding and Indemnitee shall not be required to reimburse the
Company for any Expenses or Awards theretofore paid in Indemnifying Indemnitee
until a final judicial determination is made with respect thereto (as to which
all rights of appeal therefrom have been exhausted or lapsed).

 

  2.2.2.

Subject to Clause 2.2.3 below, if the Reviewing Party shall not have made a
determination within forty-five (45) days after receipt by the Company of the
request therefor, the requisite determination of entitlement of Indemnitee to be
Indemnified shall, to the fullest extent permitted by the laws of the State of
Delaware, be deemed to have been made and Indemnitee shall be entitled to be
Indemnified, absent (A) a misstatement by Indemnitee of a material fact, or an
omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection



--------------------------------------------------------------------------------

  with the request to be Indemnified or (B) a prohibition under applicable law
against Indemnitee being Indemnified under this Agreement; provided, however,
that such 45-day period may be extended for a reasonable time, not to exceed an
additional thirty (30) days, if the person, persons or entity making the
determination with respect to entitlement to be Indemnified in good faith
requires such additional time for the obtaining or evaluating of documentation
and/or information relating thereto.

 

  2.2.3. Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement of Indemnitee to be Indemnified under this
Agreement shall be required to be made prior to the final disposition of the
Claim.

 

2.3. Indemnitee Rights on Unfavorable Determination; Binding Effect. If any
Reviewing Party determines that Indemnitee is not entitled to be Indemnified in
whole or in part, Indemnitee shall have the right to commence legal proceedings
in a court having jurisdiction under this Agreement in order to seek a judicial
determination by such court or challenging any such determination by such
Reviewing Party or any aspect thereof, including the legal or factual bases
therefor, and, subject to the provisions of Clause 16 hereof, the Company hereby
consents to service of process and to appear in any such proceedings. Such
review shall be de novo and Indemnitee shall not be prejudiced by any prior
determination by any Reviewing Party that Indemnitee is not entitled to be
Indemnified. Absent such proceedings, any determination by any Reviewing Party
shall be conclusive and binding on the Company and Indemnitee.

 

2.4. Selection of Reviewing Party; Change in Control. If there has not been a
Change in Control of Holdco, the Company or the General Partner, any Reviewing
Party shall be selected by the General Partner’s Board of Managers, which may be
the General Partner’s Board of Managers in the absence of the selection of
another Reviewing Party. If there has been a Change in Control of Holdco, the
Company or the General Partner (other than a Change in Control which has been
approved by a majority of the Continuing Directors of Holdco or a Change in
Control of the Company or the General Partner which has been approved by a
majority of the Continuing Directors of the General Partner, as the case may
be), any Reviewing Party with respect to all matters thereafter arising
concerning Indemnitee’s rights to be Indemnified under this Agreement, if
desired by Indemnitee, shall be Independent Legal Counsel selected by Indemnitee
and approved by Company (which approval shall not be unreasonably withheld).
Such counsel, among other things, shall render its written opinion to the
Company and Indemnitee as to whether and to what extent Indemnitee would be
entitled to be Indemnified and the Company agrees to abide by such opinion. The
Company agrees to pay the reasonable fees of the Independent Legal Counsel
referred to above and to fully indemnify such counsel against any and all
expenses (including attorneys’ fees), claims, liabilities and damages arising
out of or relating to this Agreement or its engagement pursuant hereto.
Notwithstanding any other provision of this Agreement, the Company shall not be
required to pay Expenses of more than one Independent Legal Counsel in
connection with all matters concerning Indemnitee, and such Independent Legal
Counsel shall be the Independent Legal Counsel for any or all other indemnitees
who are parties to indemnification agreements with Holdco or the Company that
are similar to this Agreement unless (i) the Company otherwise determines or
(ii) Indemnitee or any such other indemnitee provides a written statement
setting forth in detail a reasonable objection to such Independent Legal Counsel
representing Indemnitee and such other indemnitees.

 

2.5.

Partial Indemnification. If Indemnitee is not wholly successful in a Claim but
is successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Claim, the Company shall Indemnify Indemnitee
against all Expenses and Awards actually and reasonably incurred by Indemnitee
or on his behalf in connection with or related to each



--------------------------------------------------------------------------------

  successfully resolved claim, issue or matter to the fullest extent permitted
by the laws of the State of Delaware. For purposes of this Clause 2 and without
limitation, the termination of any Claim, issue or matter in such a Claim by
judgment, order, settlement, conviction, or upon a plea of nolo contendere or
its equivalent, shall not, of itself, create a presumption that Indemnitee did
not act in good faith and in a manner which Indemnitee reasonably believed to be
in or not opposed to the best interests of Holdco, and, with respect to any
criminal Claim, had reasonable cause to believe that Indemnitee’s conduct was
unlawful.

 

2.6. Contribution. Notwithstanding anything to the contrary contained herein, if
the rights to be Indemnified provided for in this Agreement are for any reason
held by a court having jurisdiction to be unavailable to an Indemnitee (other
than, for the avoidance of doubt, as a result of the application of any
exclusions explicitly contemplated hereby, including, for the avoidance of
doubt, if such court makes a final determination that Indemnitee did not act in
good faith and in a manner Indemnitee reasonably believed to be in or not
opposed to the best interests of Holdco or, with respect to any criminal Claim,
had reasonable cause to believe Indemnitee’s conduct was unlawful), then in lieu
of Indemnifying Indemnitee, the Company shall contribute, to the fullest extent
permitted by the laws of the State of Delaware, to the amount paid or required
to be paid by Indemnitee as a result of such Expenses or Awards (i) in such
proportion as is deemed fair and reasonable in light of all of the circumstances
in order to reflect the relative benefits received by Holdco and Indemnitee as a
result of the event(s) and/or transaction(s) giving cause to such Claim or
(ii) if the allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but also the relative fault of
Holdco (and its directors, officers, company secretaries, employees, agents and
fiduciaries other than Indemnitee), on the one hand, and Indemnitee, on the
other hand, in connection with the action or inaction which resulted in such
Expenses, as well as any other relevant equitable considerations.

The Company and Indemnitee agree, to the fullest extent permitted by the laws of
the State of Delaware, that it would not be just and equitable if contribution
pursuant to this Clause 2.6 were determined by pro rata or by any other method
of allocation which does not take account of the equitable considerations
referred to in the immediately preceding paragraph.

 

3. Expense Advances.

 

3.1. Obligations to Make and Repay Expense Advances. The Company shall make
Expense Advances to or on behalf of Indemnitee, to the fullest extent permitted
by the laws of the State of Delaware, and the Indemnitee hereby irrevocably and
unconditionally undertakes and agrees to repay such amounts to the extent a
final judicial determination is made (as to which all rights of appeal therefrom
have been exhausted or lapsed) that Indemnitee is not entitled to be Indemnified
under this Agreement or Otherwise. The right to Expense Advances under this
Clause 3 shall in all events continue until final disposition of any Claim (as
to which all rights of appeal therefrom have been exhausted or lapsed). Expense
Advances shall be made without regard to Indemnitee’s ability to repay and shall
include any and all reasonable Expenses incurred pursuing a Claim to enforce
this right of advancement, including Expenses incurred preparing and forwarding
statements to the Company to support the advances claimed. Without limiting the
generality or effect of the foregoing, within ten (10) business days after any
request by Indemnitee, the Company shall, in accordance with such request (but
without duplication), (i) pay such Expenses on behalf of Indemnitee,
(ii) advance to Indemnitee funds in an amount sufficient to pay such Expenses,
or (iii) reimburse Indemnitee for such Expenses.



--------------------------------------------------------------------------------

3.2. Undertaking Unsecured; No Interest. The foregoing obligation by Indemnitee
to repay any Expense Advances shall be unsecured and no interest shall be
charged thereon. Expense Advances are intended to be an obligation of the
Company to Indemnitee hereunder and shall in no event be deemed to be a personal
loan.

 

4. Procedures for Indemnification and Expense Advances.

 

4.1. Timing of Payments. All payments of Expenses (including Expense Advances)
and Awards by the Company to or on behalf of Indemnitee pursuant to this
Agreement shall be made to the fullest extent permitted by the laws of the State
of Delaware as soon as practicable after written demand by Indemnitee therefor
is presented to the Company, but in no event later than thirty (30) days after
such written demand by Indemnitee is presented to the Company, except in the
case of Expense Advances, which shall be made no later than ten (10) business
days after such written demand by Indemnitee is presented to the Company. If the
Company disputes a portion of the amounts for which payment is requested, the
undisputed portion shall be paid and only the disputed portion withheld pending
resolution of any such dispute.

 

4.2. Notice/Cooperation by Indemnitee. Indemnitee shall give the Company notice
in writing as soon as practicable of any Claim made against Indemnitee for which
rights to be Indemnified will be reasonably likely to be sought under this
Agreement. Notice to the Company shall be directed to the General Partner’s
Board of Managers at the General Partner’s registered office (or such other
address as the Company shall designate in writing to Indemnitee) and shall
include a description of the nature of the Claim and the facts underlying the
Claim, in each case to the extent known to Indemnitee. Indemnitee shall submit
to the Company a written request, including therein or therewith such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to determine whether and to what extent Indemnitee is
entitled to be Indemnified following the final disposition of such Claim. In
addition, Indemnitee shall give the Company such information and cooperation as
the Company may reasonably require and as shall be within Indemnitee’s power.
The failure by Indemnitee to so notify the Company of any Claim pursuant to this
Clause 4.2 will not relieve the Company from any liability which it may have to
Indemnitee under this Agreement, and any delay in so notifying the Company shall
not constitute a waiver by Indemnitee of any rights under this Agreement, except
to the extent (solely with respect to indemnification under this Agreement) that
such failure or delay materially prejudices the Company in its defense of such
Claim.

 

4.3.

No Presumptions; Burden of Proof. For purposes of this Agreement, to the fullest
extent permitted by the laws of the State of Delaware, the termination of any
Claim by judgement, order, settlement (whether with or without court approval)
or conviction, or upon a plea of nolo contendere, or its equivalent, shall not
create a presumption that Indemnitee did not meet any particular standard of
conduct or have any particular belief or that a court has determined that the
right to be Indemnified is not permitted. In addition, neither the failure of
any Reviewing Party to have made a determination as to whether Indemnitee has
met any particular standard of conduct or had any particular belief, nor an
actual determination by any Reviewing Party that Indemnitee has not met such
standard of conduct or did not have such belief, prior to the commencement of
legal proceedings by Indemnitee to secure a judicial determination that
Indemnitee should be Indemnified, shall be a defence to Indemnitee’s claim or
create a presumption that Indemnitee has not met any particular standard of
conduct or did not have any particular belief. In connection with any
determination by any Reviewing Party or otherwise as to whether Indemnitee is
entitled to be Indemnified, the burden of proof shall be on the Company, by
clear and convincing evidence, to establish that Indemnitee is not so entitled.
It shall be a defense to any legal proceeding by Indemnitee to secure a judicial
determination that Indemnitee should be



--------------------------------------------------------------------------------

  Indemnified (other than a Claim brought by Indemnitee to secure Expense
Advances under Clause 3 of this Agreement) that Indemnitee has not met the
standard of conduct set forth in the second sentence of Clause 2.1.1 of this
Agreement, but the burden of proof shall be on the Company, by clear and
convincing evidence, to establish such defense.

 

4.4. Notice to Insurers. If, at the time of the receipt by the Company of a
notice of a Claim pursuant to Clause 4.2 hereof, the Company or Holdco has
insurance in effect which may cover such Claim, the Company shall give prompt
notice of the commencement of such Claim to the insurers in accordance with the
procedures set forth in the respective insurance policies. The Company shall
thereafter take all reasonably necessary or desirable action to cause such
insurers to pay, on behalf of Indemnitee, all amounts payable as a result of
such Claim in accordance with the terms of such policies.

 

4.5. Selection of Counsel. In the event the Company shall be obligated under
this Agreement to Indemnify Indemnitee with respect to the Expenses or Awards
arising in connection with, or with respect to, any Claim, the Company, if
appropriate, shall be entitled to assume the defence of such Claim with counsel
approved by Indemnitee (which approval shall not be unreasonably withheld) upon
the delivery to Indemnitee of written notice of the Company’s election to do so.
After delivery of such notice, approval of such counsel by Indemnitee and the
retention of such counsel by the Company, the Company will not be liable to
Indemnitee under this Agreement for any fees or expenses of separate counsel
subsequently employed by or on behalf of Indemnitee with respect to the same
Claim; provided, however, that (i) Indemnitee shall have the right to employ
Indemnitee’s separate counsel in any such Claim at Indemnitee’s expense and
(ii) if (A) the employment of separate counsel by Indemnitee has been previously
authorized by the Company, (B) counsel to the Company or counsel to Indemnitee
shall have reasonably concluded that there may be a conflict of interest between
the Company and Indemnitee in the conduct of any such defence or (C) the Company
shall not continue to retain such counsel to defend such Claim, then the fees
and expenses of Indemnitee’s separate counsel shall be Expenses for which
Indemnitee shall be Indemnified. The Company shall have the right to conduct
such defence as it sees fit in its sole discretion, including the right to
settle any claim, action or proceeding against Indemnitee without the consent of
Indemnitee, provided that the terms of such settlement include either: (i) a
full release of Indemnitee by the claimant from all liabilities or potential
liabilities under such claim or (ii), in the event such full release is not
obtained, the terms of such settlement do not impose any penalty or limitation
on Indemnitee without Indemnitee’s written consent, which may be given or
withheld in Indemnitee’s sole discretion, and do not limit any rights to be
Indemnified that Indemnitee may now, or hereafter, be entitled to under this
Agreement or Otherwise. The Company shall not be entitled to assume the defense
of any Claims brought by or in the right of the Company, of any criminal Claim
against the Indemnitee or any Claim with respect to which counsel to the Company
or counsel to Indemnitee shall have reasonably made the conclusion set forth in
Clause (ii)(B) above.

 

5. Additional Indemnification Rights; Nonexclusivity.

 

5.1.

Scope. The Company hereby agrees to Indemnify Indemnitee to the fullest extent
permitted by the laws of the State of Delaware, notwithstanding that such right
to be Indemnified is not specifically authorized by this Agreement or Otherwise.
Indemnitee’s right to be so Indemnified shall be interpreted independently of,
and without reference to, any other such rights to which Indemnitee may at any
time be entitled. In the event of any change after the date of this Agreement in
any applicable law which expands the ability of the Company to Indemnify
Indemnitee, it is the intent of the parties hereto that Indemnitee shall enjoy
by this Agreement the greater benefits afforded by such change. In the event of
any change in any applicable law which



--------------------------------------------------------------------------------

  narrows the right of the Company to Indemnify Indemnitee, to the extent not
otherwise required by such law to be applied to this Agreement, such narrowing
change shall have no effect on this Agreement or the parties’ rights and
obligations under this Agreement except as set forth in Clause 10.1 hereof. The
indemnification provided by this Clause 5.1 shall only be provided if Indemnitee
acted in good faith and in a manner Indemnitee reasonably believed to be in or
not opposed to the best interests of Holdco, and, with respect to any criminal
Claim, had no reasonable cause to believe Indemnitee’s conduct was unlawful.

 

5.2. Nonexclusivity. Indemnitee’s rights to be Indemnified under this Agreement
shall, to the fullest extent permitted by the laws of the State of Delaware, be
in addition to any similar Indemnity rights to which Indemnitee may be entitled
Otherwise. The rights to be so Indemnified shall continue as to Indemnitee for
any action taken or not taken while serving as a director, officer, company
secretary or fiduciary of Holdco or while serving any other enterprise at the
request of Holdco the Company even though subsequent thereto Indemnitee may have
ceased to serve in such capacity.

 

6. No Duplication or Off-Set of Payments. The Company shall not be liable under
this Agreement to make any payment in connection with any Claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under any insurance policy, provision of Holdco’s memorandum and articles of
association, the Company’s articles of association (or any similar governing
document of Holdco, the Company or any other enterprise served by the Indemnitee
at the request of Holdco or the Company), the Companies Act, other applicable
law, or otherwise (including any indemnification agreement with any affiliate of
the Company)) of the amounts otherwise payable under this Agreement, except as
provided in Clause 19 below. Notwithstanding any other provision of this
Agreement to the contrary, (i) Indemnitee shall have no obligation to reduce,
offset, allocate, pursue or apportion any indemnification, hold harmless,
exoneration, advancement, contribution or insurance coverage among multiple
parties possessing such duties to Indemnitee prior to the Company’s satisfaction
and performance of all its obligations under this Agreement, and (ii) the
Company shall perform fully its obligations under this Agreement without regard
to whether Indemnitee holds, may pursue or has pursued any indemnification, hold
harmless, exoneration, advancement, contribution or insurance coverage rights
against any person or entity other than the Company.

 

7. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to be Indemnified by the Company for some or a portion of
Expenses or Awards incurred in connection with, or with respect to, any Claim,
but not, however, for the total amount thereof, the Company shall, to the
fullest extent permitted by the laws of the State of Delaware, nevertheless
Indemnify Indemnitee for the portion of such Expenses or Awards to which
Indemnitee is entitled.

 

8. Warranty. The Company warrants by its execution hereof that it has power to
enter into and has duly authorised the execution and delivery of this Agreement
and that its obligations hereunder constitute legal, valid and binding
obligations enforceable against the Company in accordance with its terms.

 

9.

Liability Insurance. In the event of a Change in Control of Holdco, the Company
or the General Partner, the Company shall maintain in force any and all
insurance policies then maintained by the Company in providing insurance
(directors’ and officers’ liability, fiduciary, employment practices or
otherwise) in respect of the individual directors, company secretaries and
officers of the Company, for a fixed period of six years thereafter (a “Tail
Policy”). Such coverage shall be placed by the Company’s incumbent insurance
broker with the incumbent insurance carriers using the policies that were in
place at the time of the Change in Control (unless the incumbent



--------------------------------------------------------------------------------

  carriers will not offer such policies, in which case the Tail Policy placed by
the Company’s insurance broker shall be substantially comparable in scope and
amount as the expiring policies, and the insurance carriers for the Tail Policy
shall have an AM Best rating that is the same or better than the AM Best ratings
of the expiring policies).

 

10. Exceptions. Notwithstanding any other provision of this Agreement, the
Company shall not be obligated pursuant to the terms of this Agreement:

 

10.1. Excluded Action or Omissions. To Indemnify Indemnitee for Expenses
resulting from acts, omissions or transactions for which Indemnitee is
prohibited by the laws of the State of Delaware from being Indemnified, as
determined by a court of competent jurisdiction in a final adjudication (as to
which all rights of appeal therefrom have been exhausted or lapsed); provided,
however, that notwithstanding any limitation set forth in this Clause 8.1
regarding the Company’s obligation to Indemnify Indemnitee, Indemnitee shall be
entitled under Clause 3 hereof to receive Expense Advances with respect to any
such Claim unless and until a court having jurisdiction over the underlying
Claim shall have made a final judicial determination (as to which all rights of
appeal therefrom have been exhausted or lapsed) that Indemnitee has engaged in
acts, omissions or transactions for which Indemnitee is prohibited by applicable
law from being Indemnified.

 

10.2. Claims Initiated by Indemnitee. To Indemnify Indemnitee with respect to
Claims initiated or brought voluntarily by Indemnitee and not by way of defence,
counterclaim or cross-claim, except (i) with respect to actions or proceedings
brought to establish or enforce a right to be Indemnified under this Agreement
or Otherwise, (ii) if Holdco’s Board of Directors has approved the initiation or
bringing of such Claim or (iii) as otherwise required under applicable law,
regardless of whether Indemnitee ultimately is determined to be entitled to be
Indemnified under this Agreement or Otherwise.

 

10.3. Lack of Good Faith. To Indemnify Indemnitee with respect to any action
instituted (i) by Indemnitee to enforce or interpret this Agreement, if a court
having jurisdiction over such action makes a final judicial determination as
provided in Clause 13 hereof that each of the material assertions made by
Indemnitee as a basis for such action was made in bad faith or was frivolous or
(ii) by or in the name of the Company to enforce or interpret this Agreement, if
a court having jurisdiction over the underlying Claim makes a final judicial
determination as provided in Clause 13 hereof that each of the material defences
asserted by Indemnitee in such action was made in bad faith or was frivolous.

 

10.4. Claims Under Section 16(b) of Exchange Act or Sarbanes-Oxley Act. To
Indemnify Indemnitee for Expenses, Awards and the payment of profits arising
from the purchase and sale by Indemnitee of securities in violation of
Section 16(b) of the Exchange Act or any similar successor statute or (ii) any
reimbursement of Holdco by Indemnitee of any bonus or other incentive-based or
equity-based compensation or of any profits realized by Indemnitee from the sale
of securities of Holdco, as required in each case under the Exchange Act
(including any such reimbursements that arise from an accounting restatement of
Holdco pursuant to Section 304 of the Sarbanes-Oxley Act, or the payment to
Holdco of profits arising from the purchase and sale by Indemnitee of securities
in violation of Section 306 of the Sarbanes-Oxley Act); provided, however, that
notwithstanding any limitation set forth in this Clause 10.4 regarding the
Company’s obligation to Indemnify Indemnitee, Indemnitee shall be entitled under
Clause 3 hereof to receive Expense Advances under this Agreement with respect to
any such Claim unless and until a court having jurisdiction over the underlying
Claim makes a final judicial determination (as to which all rights of appeal
therefrom have been exhausted or lapsed) that Indemnitee has violated said
statute.



--------------------------------------------------------------------------------

10.5. Additional Limitation. To Indemnify Indemnitee with respect to any
obligation of Indemnitee based upon or attributable to Indemnitee gaining in
fact any personal gain, profit or advantage to which Indemnitee was not
entitled.

 

11. Counterparts. This Agreement may be executed in counterparts and by
facsimile or electronic transmission, each of which shall constitute an original
and all of which, together, shall constitute one instrument.

 

12. Binding Effect; Successors and Assigns. This Agreement shall be binding
upon, inure to the benefit of and be enforceable by the parties hereto and their
respective successors and assigns (including any direct or indirect successor by
purchase, merger, or otherwise to all or substantially all of the business
and/or assets of the Company), spouses, heirs, and personal and legal
representatives. The Company shall require and cause any successor (whether
direct or indirect by purchase, merger, or otherwise) to all, substantially all,
or a substantial part, of the business and/or assets of the Company, by written
agreement in form and substance satisfactory to Indemnitee, expressly to assume
and agree to perform this Agreement and to indemnify Indemnitee to the fullest
extent permitted by the laws of the State of Delaware. This Agreement shall
continue in effect regardless of whether Indemnitee continues to serve as a
director, officer, company secretary or fiduciary of Holdco or as a director,
officer, company secretary, employee, agent or fiduciary of any other enterprise
at Holdco’s or the Company’s request.

 

13. Expenses Incurred in Action Relating to Enforcement or Interpretation. In
the event that any action is instituted by Indemnitee under this Agreement or
Otherwise to enforce or interpret any of the terms hereof or thereof, Indemnitee
shall be entitled to be Indemnified for all Expenses incurred by Indemnitee with
respect to such action (including attorneys’ fees), regardless of whether
Indemnitee is ultimately successful in such action, unless as a part of such
action a court having jurisdiction over such action makes a final judicial
determination (as to which all rights of appeal therefrom have been exhausted or
lapsed) that each of the material assertions made by Indemnitee as a basis for
such action was not made in good faith or was frivolous; provided, however, that
until such final judicial determination is made, Indemnitee shall be entitled
under Clause 3 hereof to receive payment of Expense Advances with respect to
such action. In the event of an action instituted by or in the name of the
Company under this Agreement to enforce or interpret any of the terms of this
Agreement, Indemnitee shall be entitled to be Indemnified for all Expenses
incurred by Indemnitee in defence of such action (including costs and expenses
incurred with respect to Indemnitee’s counterclaims and cross-claims made in
such action) unless as a part of such action a court having jurisdiction over
such action makes a final judicial determination (as to which all rights of
appeal therefrom have been exhausted or lapsed) that each of the material
defences asserted by Indemnitee in such action was made in bad faith or was
frivolous; provided, however, that until such final judicial determination is
made, Indemnitee shall be entitled under Clause 3 to receive payment of Expense
Advances with respect to such action.

 

14.

Monetary Damages Insufficient. The Company and Indemnitee agree that a monetary
remedy for breach of this Agreement may be inadequate, impracticable and
difficult of proof, and further agree that such breach may cause Indemnitee
irreparable harm. Accordingly, the parties hereto agree that Indemnitee may
enforce this Agreement by seeking injunctive relief and/or specific performance
hereof, without any necessity of showing actual damage or irreparable harm
(having agreed that actual and irreparable harm will result if the Company is
not forced to specifically perform its obligations pursuant to this Agreement)
and that by seeking injunctive relief and/or specific performance, Indemnitee
shall not be precluded from seeking or obtaining any other relief to which
Indemnitee may be entitled. The Company and Indemnitee further agree that



--------------------------------------------------------------------------------

  Indemnitee shall be entitled to such specific performance and injunctive
relief, including temporary restraining orders, preliminary injunctions and
permanent injunctions, without the necessity of posting bonds or other
undertaking in connection therewith. The Company acknowledges that in the
absence of a waiver, a bond or undertaking may be required of Indemnitee by a
court, and the Company nonetheless hereby waives any such requirement of a bond
or undertaking.

 

15. Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed duly given (i) if delivered by
hand and signed for by the party addressed, on the date of such delivery or
(ii) if mailed by domestic certified or registered mail with postage prepaid, on
the third business day after the date postmarked. Addresses for notice to each
party are, (i) in respect of the Company its registered office, and (ii) in
respect of the Indemnitee as shown on the signature page of this Agreement, or
in each case as subsequently modified by written notice.

 

16. Consent to Jurisdiction. The Company and Indemnitee each hereby irrevocably
consent to the exclusive jurisdiction of the Delaware Court of Chancery and
federal courts sitting in the State of Delaware, and any appellate courts
therefrom, for all purposes in connection with any action or proceeding which
arises out of or relates to this Agreement and agree that any action or
proceeding instituted under this Agreement shall be commenced, prosecuted and
continued only in such courts, which shall be the exclusive and only proper
forum for adjudicating any matter which arises out of or relates to this
Agreement. The Company and Indemnitee each irrevocably submits to the exclusive
jurisdiction of such courts and waives, to the fullest extent permitted by the
laws of the State of Delaware, any objection which any of them may now or
hereafter have to the laying of venue of, and the defence of an inconvenient
forum to the maintenance of, any such action or proceeding in any such court.

 

17. Severability. The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any provision within a single
section, paragraph or sentence) are held by a court having jurisdiction to be
invalid, void or otherwise unenforceable, and the remaining provisions shall
remain enforceable to the fullest extent permitted by the laws of the State of
Delaware. Furthermore, to the fullest extent possible, (i) the provisions of
this Agreement (including each portion of this Agreement containing any
provision held to be invalid, void or otherwise unenforceable, that is not
itself invalid, void or unenforceable), shall be construed so as to give effect
to the intent manifested by the provision held invalid, illegal or unenforceable
and (ii) to the extent any provision of this Agreement is held to be invalid,
illegal or unenforceable, such provision shall not be stricken, but shall
instead be construed so as to give maximum effect to the intent manifested by
the provision held invalid, illegal or unenforceable.

 

18. Choice of Law. This Agreement shall be governed exclusively by and construed
according to the laws of the State of Delaware, as applied to contracts between
Delaware residents entered into and to be performed entirely within Delaware. If
a court of competent jurisdiction shall make a final determination that the
provisions of the law of any jurisdiction other than Delaware shall govern
indemnification by the Company of Indemnitee (in his or her capacity as a
director or the corporate secretary of Holdco), then the indemnification
provided under this Agreement shall in all instances be enforceable to the
fullest extent permitted under such law, notwithstanding any provision of this
Agreement to the contrary.

 

19.

Subrogation. In the event of payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee from any insurance policy purchased or maintained by the Company, and
Indemnitee shall execute all documents



--------------------------------------------------------------------------------

  required and shall do all acts that may be necessary to secure such rights and
to enable the Company effectively to bring suit to enforce such rights. In no
event, however, shall the Company or any other person have any right of
recovery, through subrogation or otherwise, against (i) Indemnitee or (ii) any
insurance policy purchased or maintained by Indemnitee.

 

20. Amendment and Termination. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless it is in writing signed
by both the parties hereto. No waiver of any of the provisions of this Agreement
shall be effective unless it is signed in writing by the party against whom such
waiver is sought to be enforced, nor shall any such waiver be deemed to be or
shall constitute a waiver of any other provisions hereof (whether or not
similar), nor shall such waiver constitute a continuing waiver.

 

21. Integration and Entire Agreement. This Agreement sets forth the entire
understanding between the parties hereto and supersedes and merges all previous
written and oral negotiations, commitments, understandings and agreements
relating to the subject matter hereof between the parties hereto, including any
prior indemnification agreement; provided, however, that this Agreement is a
supplement to and in furtherance of the Company’s articles of association (and
any similar governing document), any agreement (including any insurance policy),
any vote of the Company’s shareholder or resolution of the General Partner’s
Board of Managers, acting on behalf of the General Partner in its capacity as
the Company’s general partner, the Companies Act, the DGCL or other applicable
law, in each case as may be now or hereafter in effect, and shall not be deemed
a substitute therefor, nor to diminish or abrogate any rights of Indemnitee
thereunder.

 

22. No Construction as Employment Agreement. Nothing contained in this Agreement
shall be construed as giving Indemnitee any right to employment by Holdco or the
Company or to continue serving in any capacity with Holdco or any of its
affiliates or any other enterprise.

 

23. Additional Acts. If for the validation of any of the provisions in this
Agreement any act, resolution, approval or other procedure is required, the
Company undertakes to cause such act, resolution, approval or other procedure to
be affected or adopted in a manner that will enable the Company to fulfill its
obligations under this Agreement.

(The remainder of this page is intentionally left blank.)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement in two
originals effective as of the date first above written, each party acknowledging
by its signature below having received its own original.

 

AS COMPANY MEDTRONIC GLOBAL HOLDINGS S.C.A.,
a Luxembourg corporate partnership limited by shares (société en commandite par
actions) represented by Medtronic Global Holdings GP S.à r.l. Its General
Partner, in turn acting by By:

 

Name: Title: AND By:

 

Name: Title:

 

AS Indemnitee By:

 

Name:

 

16